        2:18-cr-20028-MMM-EIL # 110               Page 1 of 3                                          E-FILED
                                                                      Wednesday, 03 July, 2019 02:27:46 PM
                                                                             Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

UNITED STATES OF AMERICA,                     )
          Plaintiff,                          )
     vs.                                      )        Case No. 18-CR-20028-001
FRANSHON STAPLETON et al,                     )
                  Defendant(s).               )

    MOTION FOR APPOINTMENT OF CRIMINAL JUSTICE ACT CO- COUNSEL

        The Defendant, FRANSHON STAPLETON, by and through his attorney, Monroe D.

McWard of McWard Law Office, respectfully moves this Honorable Court to appoint an

additional Criminal Justice Act (C.J.A.) Counsel in this matter, and in support of his Motion

states as follows that:

        1.      The volume of discoverable materials,(approximately 10,000 documents), and the

complexity of this case merit the appointment of an additional Counsel pursuant to 18 U.S. Code

§ 3006A Adequate Representation of Defendant and 18 U.S. Code § 3006A(b) Appointment of

Counsel, When Good Cause Shown.

        2.      Due to the magnitude of discovery and the complexity of this case, there is good

cause to appoint an additional C.J.A. Counsel to assist in the preparation of this case for Trial.

        3.      Mark K. Wykoff, Sr., of Springfield, Illinois is a C.J.A. panel attorney, and he has

informed counsel for the Defendant that he can be ready and available for the pending motions

and for the Final Pre-Trial on July 22, 2018, and appear on said date.

        4.      Mr. Wykoff has handled a number of complex federal criminal matters.

        5.      The Government has been consulted in this matter and has no objection to

Defendant’s motion.
       2:18-cr-20028-MMM-EIL # 110            Page 2 of 3



       WHEREFORE based on the foregoing, the Defendant, respectfully moves for

appointment of additional counsel in this matter and for such other relief as this Court deems just

and equitable.



                                             BY: /s/ Monroe D. McWard_
                                             Monroe D. McWard, His Attorney
                                             McWARD LAW OFFICE
                                             107 South Washington Street
                                             Taylorville, IL 62568
                                             (217) 824-2900
                                             Reg. No. 06190799
       2:18-cr-20028-MMM-EIL # 110              Page 3 of 3




                                 CERTIFICATE OF SERVICE

TO:    Elham Peirson           Elly.Peirson@usdoj.gov

       Ryan Finlen             Ryan.finlen@usdoj.gov

       Kate A Alexander kate.alexander@usdoj.gov

       The undersigned does hereby certify that on the 3rd day of July, 2019, she served the

foregoing MOTION FOR APPOINTMENT OF C.J.A. CO-COUNSEL by e-mailing, hand

delivering or depositing a copy in the United States Mail in Taylorville, IL 62568, in an envelope

with sufficient First Class Postage attached to carry same to its destination as addressed above.

       Under penalties as provided by Section 1-109 of the Code of Civil Procedure, the

undersigned certifies that the statements set forth in this instrument are true and correct.



                                               By: /s/ Jeanette Reed
                                               McWARD LAW OFFICE
                                               107 South Washington Street
                                               Taylorville, IL 62568
                                               (217) 824-2900
                                               Reg. No. 06190799
